HELD BY THE COURT
(GILES, District Judge):
1st, that' the 20^ section of the tariff act of 1S42 was still in force, and must be considered as embodied in the tariff act of 1857.
2d. That if caustic soda bears a similitude to soda ash, either in material, quality, texture, or the uses to which it may be applied, and most resembles soda ash of all the articles enumerated in said tariff act of 1S37, that then caustic soda was under said act chargeable with but four per cent, ad va-lorem, and that whether or not caustic soda bears the said similitude to soda ash, and most resembles it as aforesaid, is a question for the jury to determine.
3d. That if caustic soda more nearly resembled carbonate of soda than it does soda ash, in the particulars mentioned in the said 20th section of act of 1842, which is a question for the jury to determine, then that caustic soda was liable to a duty of eight per cent., that being the rate of duty with which carbonate of soda is chargeable, under the act of 1857.
4th. That in order to maintain this action against the defendant, the plaintiffs must *1142show, to the satisfaction of the jury,'in addition to the other matter which they are required to show, that within ten days after the decision of the collector in this matter, they gave notice to him of their dissatisfaction with his decision, and set forth distinctly and specifically therein the grounds of objection thereto; and did within thirty days after the date of such decision, appeal therefrom to the secretary of the treasury, and did within thirty days from the date of the decision of the secretary of the treasury in this matter, institute this suit
The jury rendered a verdict in favor of the plaintiffs for one hundred and eighty-seven dollars, $1S7, (the amount claimed by the plaintiffs) and $6.88 interest from the 16th of April, 1858, making in all $193.88.